DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8-9, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-10, 12 and 18 of co-pending Application No. 17/492,896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “posture information” and “position information” are substantially the same based on the broadest reasonable interpretation of the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Co-pending 17/492,896
1. An audio signal processing method comprising: receiving an audio signal corresponding to a voice of a talker; obtaining an image of the talker; estimating posture information of the talker using the image of the talker; generating a correction filter according to the estimated posture information; performing filter processing on the audio signal using the generated correction filter; and outputting the audio signal on which the filter processing has been performed.
1. An audio signal processing method comprising: receiving an audio signal corresponding to a voice of a talker; obtaining an image of the talker; estimating position information of the talker using the image of the talker; generating, according to the estimated position information, a correction filter configured to compensate for an attenuation of the voice of the talker; performing filter processing on the audio signal using the generated correction filter; and outputting the audio signal on which the filter processing has been performed.
3. wherein the correction filter is configured to adjust a level of the audio signal.
3. wherein the generated correction filter is configured to adjust a gain of the audio signal.
8. estimating position information of the talker using the image of the talker, wherein: the correction filter is generated according to the estimated posture information and the estimated position information; a speed at which the position information is estimated exceeds a speed at which the posture information is estimated; and the correction filter is generated at each of times when the position information is estimated and when the posture information is estimated.
9. estimating posture information of the talker using the image of the talker, wherein: the correction filter is generated according to the estimated position information and the estimated posture information; a speed at which the position information is estimated exceeds a speed at which the posture information is estimated; and the correction filter is generated at each of times when the position information is estimated and when the posture information is estimated.
9. An audio signal processing apparatus comprising: an audio signal inputter configured to receive an audio signal corresponding to a voice of a talker; an image obtainer configured to obtain an image of the talker; a posture estimator configured to estimate posture information of the talker using the image of the talker; a filter generator configured to generate, according to the estimated posture information, a correction filter; an audio signal processor configured to perform filter processing on the audio signal using the generated correction filter; and an outputter configured to output the audio signal on which the filter processing has been performed.
10. An audio signal processing apparatus comprising: an audio signal inputter configured to receive an audio signal corresponding to a voice of a talker; an image obtainer configured to obtain an image of the talker; a position estimator configured to estimate position information of the talker using the image of the talker; a filter generator configured to generate, according to the estimated position information, a correction filter configured to compensate for an attenuation of the voice of the talker; an audio signal processor configured to perform filter processing on the audio signal using the generated correction filter; and an outputter configured to output the audio signal on which the filter processing has been performed.
11. wherein the correction filter is configured to adjust a level of the audio signal.
12. wherein the generated correction filter is configured to adjust a gain of the audio signal.
16. a position estimator configured to estimate position information of the talker using the image of the talker, wherein: the filter generator is further configured to generate the correction filter according to the estimated posture information and the estimated position information; a speed at which the position information is estimated exceeds a speed at which the posture information is estimated: and the correction filter is generated at each of times when the position information is estimated and when the posture information is estimated.
18. a posture estimator configured to estimate posture information of the talker using the image of the talker, wherein: the filter generator is further configured to generate the correction filter according to the estimated position information and the estimated posture information; a speed at which the position information is estimated exceeds a speed at which the posture information is estimated: and the correction filter is generated at each of times when the position information is estimated and when the posture information is estimated.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 2002/0090094 A1), hereinafter “Amir,” in view of Lachapelle et al. (US 8,185,387 B1), hereinafter “Lachapelle.”
As to claim 1, Amir discloses an audio signal processing method comprising: 
receiving an audio signal corresponding to a voice of a talker (¶0024, Fig. 1. “The circuit 20 receives input from one or more microphones 28 via a wireless or wired path 30, it being understood that the microphone 28 can be worn by a person 32, held by the person 32, or positioned adjacent the person 32, such as on a stage, podium, table, etc.); 
obtaining an image of the talker (¶0024 and ¶0026, Fig. 1. “The processor 12 receives input via wireless or wired link 16 from a body position and/or orientation detector 18.” “For purposes of disclosure, it will be assumed that the detector 18 is a video system.”;
estimating posture information of the talker using the image of the talker (¶0027-0028, Fig. 2. “Then, at block 38 a person-microphone position signal is derived from the stream. By "person-microphone position signal" is meant a signal that represents the distance between the person 32 (e.g., the mouth of the person 32) and the microphone 28, or that represents the angle between the head of the person 32 and microphone 28, or that represents the head location relative to the direction of sensitivity of the microphone, or a combination of one or more of these factors.”); 
generating a correction gain according to the estimated posture information (¶0029, Fig. 2. “At block 40, a gain adjust signal can be determined based on the person-microphone position signal. For instance, in one non-limiting embodiment, the gain adjust signal is determined as being one plus the sine of the angle between the head of the person and the microphone.”); 
performing gain processing on the audio signal using the generated correction gain (¶0024 and ¶0029, Figs. 1-2. “The present invention applies to varying the gains of each frequency (or frequency band) of audio separately from each other.” “At block 42, dynamic adjustment of the audio gain (that is, adjustment of the gain of an audio stream based on a contemporaneous video of a person who generated the stream, accomplished either real-time or sometime after the event from recorded audio and video) is achieved by multiplying values of a digitized audio stream by the gain adjust signals for the periods during which the audio was generated.”); and 
outputting the audio signal on which the gain processing has been performed (Fig. 1. Speaker 26 outputs the gain adjusted audio signal.).
	Amir does not expressly disclose a correction filter for filter processing.
Amir in view of Lachapelle discloses a correction filter for filter processing (Lachapelle, Col. 6 lines 11-14, Fig. 2. “In some aspects, the gain may be computed, stored, and applied as an audio filter or other device or value(s) for amplifying, attenuating, or otherwise modifying electrical signal 17 to produce modified electrical signal 18.”).	Amir and Lachapelle are analogous art because they are from the same field of endeavor with respect to talker gain control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a filter to compute and apply gain, as taught by Lachapelle. The motivation would have been a simple substitution of one known element for another to yield predictable results- computing and applying gain to an audio signal.
As to claim 2, Amir in view of Lachapelle discloses wherein: the estimated posture information includes a direction in which a face of the talker faces (Amir, ¶0026-0028. “In one embodiment, the person-microphone position signal can depend on the sine of the angle between the person 32 and the microphone 28, relative to the straight ahead position of the head of the person 32, as derived from a video signal. For disclosure purposes, when a person is directly facing the microphone 28, the angle between the person and microphone is zero; when a person is facing broadside to the microphone, the angle is 90.degree.” Angle (i.e. direction) of head/face/eyes relative to the microphone is derived.); and 
the generated correction filter is configured to compensate for an attenuation of the voice of the talker according to the direction in which the face of the talker faces (Amir, ¶0010 and ¶0028-0030. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” “In one non-limiting embodiment, the gain adjust signal is determined as being one plus the sine of the angle between the head of the person and the microphone.” Gain increased to account for sound level reduction from increased angle/distance.).
As to claim 3, Amir in view of Lachapelle discloses wherein the correction filter is configured to adjust a level of the audio signal (Amir, ¶0024 and ¶0029, Figs. 1-2. “The present invention applies to varying the gains of each frequency (or frequency band) of audio separately from each other.” “At block 42, dynamic adjustment of the audio gain (that is, adjustment of the gain of an audio stream based on a contemporaneous video of a person who generated the stream, accomplished either real-time or sometime after the event from recorded audio and video) is achieved by multiplying values of a digitized audio stream by the gain adjust signals for the periods during which the audio was generated.”).
As to claim 4, Amir in view of Lachapelle discloses wherein: the estimated posture information includes information that indicates whether a face of the talker is facing in a right direction or a left direction (Amir, ¶0010 and ¶0026-0028. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” Determine if head position is straight on or angled relative to the microphone (i.e. in a right direction or a left direction). While not required based on broad interpretation of the claim language, determining either right vs left is implicit based on determining a head angle relative to the microphone and using video or eye tracking.); and 
the correction filter is generated according to whether the face of the talker is facing in the right direction or the left direction (Amir, ¶0010 and ¶0028-0030. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” “In one non-limiting embodiment, the gain adjust signal is determined as being one plus the sine of the angle between the head of the person and the microphone.”).
As to claim 6, Amir in view of Lachapelle discloses wherein: the estimated posture information includes information that indicates whether the face of the talker is facing in a right direction, a left direction, or a front direction (Amir, ¶0010 and ¶0026-0028. “In one embodiment, the person-microphone position signal can depend on the sine of the angle between the person 32 and the microphone 28, relative to the straight ahead position of the head of the person 32, as derived from a video signal. For disclosure purposes, when a person is directly facing the microphone 28, the angle between the person and microphone is zero; when a person is facing broadside to the microphone, the angle is 90.degree.” Determining right vs left is implicit based on determining a head angle relative to the microphone and using video or eye tracking.), 
the correction filter is generated according to whether the face of the talker is facing in the right direction, the left direction, or the front direction (Amir, ¶0010 and ¶0028-0030. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” “In one non-limiting embodiment, the gain adjust signal is determined as being one plus the sine of the angle between the head of the person and the microphone.”), and 
the front direction is a direction in which a first level of the audio signal corresponding to the voice of the talker is received at a level higher than a second level of the audio signal corresponding to the voice of the talker in a case where the face of the talker is facing in the right direction and higher than a third level of the audio signal corresponding to the voice of the talker in a case where the face of the talker is facing in the left direction (Amir, ¶0010 and ¶0028-0030. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” “In one non-limiting embodiment, the gain adjust signal is determined as being one plus the sine of the angle between the head of the person and the microphone.” “For instance, if a baseline calibration level is defined by a zero degree head orientation relative to the microphone, and a 10% sound level reduction occurs when the head is turned 30.degree. away from the microphone, then the mapping would correlate a 30.degree. head orientation to a gain adjust signal that would increase gain by 10%.”).
As to claim 7, Amir in view of Lachapelle does not expressly disclose wherein the estimated posture information includes information on a backward-looking posture.
However, Amir discloses using video or mouth/eye tracking to determine head position/orientation (¶0026) and further adjusting gain based on the angle of the head relative to the microphone (¶0028). While only examples of front facing (zero degrees) and broadside (90 degrees) are given, one of ordinary skill in the art would have found it obvious that greater angles could be determined (e.g. 180 degrees, which would be a backward posture.). The motivation being to continue applying appropriate gain adjustments to the audio signal.
As to claim 8, Amir in view of Lachapelle discloses estimating position information of the talker using the image of the talker (Amir, ¶0010. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” Distance to microphone interpreted as position.), wherein: 
the correction filter is generated according to the estimated posture information and the estimated position information (Amir, ¶0010. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” Gain adjustment determined based on orientation of a person’s head (i.e. posture) and distance of a person’s mouth to microphone (i.e. position).); 
the correction filter is generated at each of times when the position information is estimated and when the posture information is estimated (¶0010. “The gain adjust signal can be determined based on the distance from a person's mouth to a microphone, or an orientation of a person's head relative to the microphone, or both.” Implicit. Mouth distance and head orientation can be used separately or together to generate gain adjustment.).
Amir in view of Lachapelle does not expressly disclose a speed at which the position information is estimated exceeds a speed at which the posture information is estimated.
However, the specification only discloses that the estimation speeds may be different and the estimation speed of position information is faster (see ¶0065 of instant application as filed). There is no disclosure as to how or why this result is achieved. Either the speed is different as a result of the difference of the information, or else it is designed that way. The correction filter is generated at each time of estimation (see next claim limitation), so whichever is estimated faster does not appear to have any impact on the actual invention. Therefore, processing one faster than the other would have been obvious to try (only two options) or else is an intended result.
As to claims 9, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.
As to claims 10-12 and 14-16, they are rejected under claim 9 using the same motivation as claims 2-4 and 6-8 above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amir in view of Lachapelle, as applied to claims 4 and 12 above, and further in view of Ullrich (US 2001/0055399 A1).
As to claim 5, Amir in view of Lachapelle does not expressly disclose wherein the correction filter is configured to increase a level of the audio signal in a high band or to reduce a level of the audio signal in a low band, as the face of the talker faces farther in the right direction or farther in the left direction.
Amir in view of Lachapelle as modified by Ullrich discloses wherein the correction filter is configured to increase a level of the audio signal in a high band or to reduce a level of the audio signal in a low band, as the face of the talker faces farther in the right direction or farther in the left direction (Ullrich, ¶0009 and Figs. 3-5. “The effect of distance on sound intensity is shown in FIG. 5. Low frequencies, possessing an abundance of power, easily propagate to the listener, whereas high frequencies, having relatively little energy at the source, may arrive at the listener at intensity levels too small to comprehend. Unfortunately, it is these higher frequencies that are responsible for the majority of intelligibility (see FIGS. 3 & 4).” High frequency sound includes majority of intelligible speech and attenuates faster than low frequencies at distance. Increasing the level in a high band as the user turns away would have therefore been obvious.).
Amir, Lachapelle and Ullrich are analogous art because they are from the same field of endeavor with respect to improving intelligibility of audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to increase level of a high band, as taught by Ullrich. The motivation would have been that high frequency audio contains most of intelligible speech yet has less power over distance (Ullrich, ¶0009).
As to claim 13, it is rejected under claim 12 using the same motivation as claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654